United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1479
Issued: December 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs March 19, 2008 merit decision regarding a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an 18 percent permanent impairment to her
left arm causally related to her federal employment.
FACTUAL HISTORY
On April 19, 2005 appellant, then a 61-year-old nursing assistant, sustained injury to her
back, leg and hand when she slipped and fell while in the performance of duty. The claim was
accepted for sprains of the lumbar and cervical spine, left shoulder and upper arm, hip and thigh,
as well as bilateral carpal tunnel syndrome.

By report dated March 1, 2007, Dr. Ronnie Shade, an attending orthopedic surgeon,
provided a history and results on examination. For left shoulder range of motion, Dr. Shade
reported 125 degrees of flexion, 40 degrees extension, 25 degrees adduction, 135 degrees
abduction, 60 degrees internal rotation and 40 degrees external rotation. He noted left hand pain
and numbness, and he reported a small ganglionic cyst on the radial volar aspect of the wrist. As
to permanent impairment, Dr. Shade reported 17 percent upper extremity impairment for cervical
motor impairments. He described three motor impairments and graded each impairment at 25
percent. Dr. Shade did not identify any specific table or figure in the American Medical
Association’s Guides to the Evaluation of Permanent Impairment. An additional impairment of
seven percent was reported for the median nerve, consisting of a three percent motor impairment
and a four percent sensory impairment.1 In addition, he referred to Table 16-18 of the A.M.A.,
Guides and indicated that appellant had three percent impairment due to the ganglion cyst. In
combining the impairments, Dr. Shade concluded that appellant had 19 percent arm impairment,
based on 11 percent loss of range of motion, 7 percent sensory and motor deficit, and 3 percent
for the ganglionic cyst.
The Office referred the case to an Office medical adviser for review. In a report dated
January 21, 2008, he concurred that appellant had an 11 percent impairment for loss of range of
motion. The medical adviser identified Tables 16-15, 16-11 and 16-10 and indicated that
appellant had three percent impairment for motor deficit and four percent sensory deficit to the
median nerve. As to the ganglion cyst, he noted this was not an accepted injury and should not
be included in the calculation. The medical adviser combined the 11 percent, 4 percent and 3
percent to total 18 percent left arm impairment. He stated that the date of maximum medical
improvement was March 17, 2007.
By decision dated March 19, 2008, the Office issued a schedule award for an 18 percent
permanent impairment to the left arm. The period of the award was 56.16 weeks of
compensation commencing March 17, 2007.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.2 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard

1

Dr. Shade graded the motor deficit at 30 percent of a maximum 10 percent and the sensory deficit impairment at
10 percent of the maximum 39 percent.
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

applicable to all claimants.3 As of February 1, 2001, the fifth edition of the A.M.A. Guides was
to be used to calculate schedule awards.4
ANALYSIS
Appellant submitted a March 1, 2007 report from Dr. Shade with an opinion as to the
degree of permanent impairment to her left arm. With respect to loss of range of motion,
Dr. Shade provided specific results for flexion and extension, adduction and abduction, as well
as internal and external rotation. These results are properly evaluated in accord with Figures 1640, 16-43 and 16-46 of the A.M.A., Guides. Under Figure 16-40, 125 degrees of flexion is four
percent arm impairment, and 40 degrees of extension is one percent impairment.5 135 degrees of
abduction is two percent arm impairment and 25 degrees adduction is one percent impairment.6
Pursuant to Figure 16-46, 60 degrees of internal rotation is two percent arm impairment and 40
degrees external rotation is one percent impairment.7 Adding these impairments results in an 11
percent left arm impairment due to loss of range of motion.
As to impairments based on motor and sensory deficit to the median nerve, Dr. Shade did
not identify the table used to calculate the impairment. It appears he utilized Table 16-15 and the
grading classification at Tables 16-10 (sensory deficit) and 16-11 (motor deficit), as identified by
the Office medical adviser. For sensory deficit, the maximum impairment for the median nerve
(below midforearm) is 39 percent8 and Dr. Shade graded the impairment at 10 percent of the
maximum, for 4 percent impairment.9 The maximum for the motor deficit is 10 percent, and this
impairment was graded at 30 percent, for 3 percent arm impairment.10
Both Dr. Shade and the Office medical adviser found an 11 percent impairment for loss
of range of motion in the left shoulder, 4 percent motor deficit impairment and a 3 percent
sensory deficit impairment to the left arm based on the accepted carpal tunnel syndrome.
Dr. Shade provided an additional impairment for a left wrist ganglion cyst. Regarding the
ganglion cyst, he had not discussed the condition prior to his March 1, 2007 report. It is not an
accepted condition and there is no medical report of record with an opinion on causal
relationship with the April 19, 2005 employment injury. A schedule award is based on

3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 01-05 (January 29, 2001).

5

A.M.A., Guides 476, Figure 16-40.

6

Id. at 477, Figure 16-43.

7

Id. at 479, Figure 16-46.

8

Id. at 492, Table 16-15.

9

Id. at 482, Table 16-11.

10

Id. at 484, Table 16-11.

3

permanent impairment causally related to an employment injury.11 Based on the evidence of
record, the Office properly did not consider impairment for a ganglion cyst.
Dr. Shade also reported 17 percent upper extremity impairment based on cervical motor
deficits. He did not identify the relevant table, although he may have been using Table 16-15.
For example, he referred to the axillary nerve, which has a maximum 15 percent motor deficit
impairment under this table. Dr. Shade did not properly identify additional nerves, however, as
he referred to the biceps and the supraspinatus, which are not enumerated as nerves under Table
16-15. The Board also notes that an assessment of motor deficits under Tables 16-15 and 16-11
is to be used for rating weakness that is used for a diagnosed injury to a specific nerve or
nerves.12 The Office accepted a neck sprain; however, Dr. Shade does not discuss whether there
was a diagnosed cervical nerve injury causally related to the April 19, 2005 employment injury.
It is also not clear whether Dr. Shade felt the upper extremity impairment in the “cervical”
category was a bilateral impairment or left arm impairment. In the absence of proper application
of the A.M.A., Guides the Board finds an impairment based on cervical motor deficits was not
established. With respect to any leg impairment, he did identify relevant tables or provide
pertinent evidence regarding an employment-related permanent impairment.
The Board finds that the probative medical evidence does not establish more than an 18
percent permanent impairment to the left arm. The number of weeks of compensation for a
schedule award is determined by the compensation schedule at 5 U.S.C. § 8107(c). For complete
loss of use of the arm, the maximum number of weeks of compensation is 312 weeks. Since
appellant’s permanent impairment was 18 percent, he is entitled to 18 percent of 312 weeks, or
56.16 weeks of compensation. It is well established that the period covered by a schedule award
commences on the date that the employee reaches maximum medical improvement from residuals
of the employment injury.13 In this case, the schedule award commenced on the date of maximum
medical improvement provided by the Office medical adviser.14
CONCLUSION
The evidence does not establish more than an 18 percent permanent impairment to the
left arm.

11

Rosa Whitfield Swain, 38 ECAB 368 (1987).

12

The A.M.A., Guides note that weakness may be due to many causes, including pain, and Table 16-11 is not to
be used for rating weakness that is not due to a diagnosed injury of a specific nerve or nerves. See page 484.
13

Albert Valverde, 36 ECAB 233, 237 (1984).

14

The Office medical adviser may have intended to use March 1, 2007, the date of the report by Dr. Shade, but
there is no indication that commencing the schedule award on March 17, 2007 had any adverse consequences to
appellant.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs date March 19, 2008 is affirmed.
Issued: December 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

